PER CURIAM.
The order under review is modified in the following respects: (1) the award to the wife of $6,000 lump sum alimony contained in Paragraph 7 of the order (even if considered, as the wife urges, as rehabilitative alimony) is vacated as being unsupported by the evidence since the husband’s failure to pay certain monies awarded at the time of dissolution some five years earlier does not constitute a change of circumstances; and (2) as conceded by the wife, the error in the mathematical computation in Paragraph 1 of the order reduces the indebtedness of the husband to the wife to $42,000 (not, as recited, $43,000) with interest thereon. Except as modified, the order is
Affirmed.